Citation Nr: 0509648	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  02-12 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for paresis of the left flank musculature, secondary to 
service-connected residuals of angiosarcoma.

2.  Entitlement to a rating higher than 10 percent for 
epitheloid angiosarcoma with rib resection, status post 
spinal fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which 
denied the veteran's claims for an initial rating higher than 
20 percent for paresis of the left flank musculature and for 
a rating higher than 10 percent for epitheloid angiosarcoma 
with rib resection.

For the reasons explained below, this case is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


REMAND

The veteran was granted service connection for epitheloid 
angiosarcoma in August 1995, and assigned a temporary total 
evaluation (100 percent disabling).  In April 1999, he was 
again granted a temporary total evaluation, effective August 
3, 1998, with a decrease to 10 percent effective April 22, 
1999.  In an August 1999 decision, the 10 percent rating was 
continued.  In that same rating, the veteran was granted 
service connection for paresis of the left flank musculature, 
secondary to his service-connected residuals of angiosarcoma, 
with a 20 percent evaluation.  Although the veteran's August 
2000 notice of disagreement (NOD) was somewhat ambiguous, the 
June 2002 statement of the case (SOC) listed the evaluation 
of the paresis of the left flank musculature and the 
evaluation of the epitheloid angiosarcoma with rib section as 
issues.  The veteran's July 2002 Substantive Appeal (VA Form 
9), indicated that he wanted to appeal all of the issues 
listed on the SOC.  However, at the January 2005 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board, the parties indicated that the only 
issue on appeal was entitlement to an rating higher than 10 
percent for epitheloid angiosarcoma with rib resection 
(Hearing transcript, p. 2).  This is the issue certified to 
the Board.  It does not appear however, that the other issue 
has been specifically withdrawn.  As such, it is listed on 
the title page.

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b)(1) (2004).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204(a) (2004).  As noted, there is no specific 
writing on file.

In addition, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et seq. (West 2002) became 
effective on November 9, 2000.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.

In the present case, the VCAA took effect after the date of 
the May 1999 claims.  But the VCAA applies to claims filed 
prior to its November 9, 2000 effective date if VA had not 
finally decided the claims before that date.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003) (citing 66 Fed. Reg. 45,620, 45,629 
(Aug. 29, 2001)) (VA will apply VCAA implementing regulations 
to any claim filed before November 9, 2000 but not decided by 
VA as of that date).  VA had not finally "decided" the 
veteran's claims prior to November 9, 2000 because the RO had 
yet to issue its June 2002 SOC.  See VAOPGCPREC 7-2003 (VA 
had authority to, and did, provide that VCAA requirements 
apply to claims at all stages of VA proceedings, up to and 
including those pending before the Board).

The only VCAA letter in the claims file is a June 2002 VCAA 
letter specifically referring only to the veteran's claims 
for service connection for non-Hodgkin's lymphoma and a heart 
disorder.  The VCAA notification requirements apply to each 
claim or application made by a veteran, and a VCAA letter 
must therefore accurately identify a claim as one for service 
connection or an increased rating, and indicate what the 
evidence must show to establish entitlement to the particular 
benefit being sought on appeal.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186 (2002) (discussing notification 
requirement of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004), which are triggered when VA 
receives any individual complete or substantially complete 
application for benefits).  The veteran has not been sent a 
VCAA letter regarding either his claim for a rating higher 
than 10 percent for epitheloid angiosarcoma with rib 
resection or his claim for an initial rating higher than 20 
percent for paresis of the left flank musculature.  Moreover, 
the RO did not include the text of the VCAA or its 
implementing regulations in its June 2002 SOC.  Cf. Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements in the absence of letter explaining VCAA).  
In these circumstances, a remand is required for the RO to 
provide VCAA notification as to the claims on appeal.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Prior to making any further 
determination on the merits, send the 
veteran a letter informing of the 
application of the VCAA to his claims.  
This should include asking the veteran to 
submit any relevant evidence in his 
possession concerning these claims, and 
informing the veteran as to the 
information and evidence necessary to 
substantiate the claims and the 
respective responsibilities of VA and the 
veteran in gathering such information and 
evidence.  38 C.F.R. § 3.159 (2004).

2.  Contact the veteran as to whether he 
wishes to withdraw or pursue the claim 
for an initial rating higher than 20 
percent for paresis of the left flank 
musculature.  If the veteran wishes to 
withdraw this claim, inform him of the 
appropriate manner of doing so, including 
38 C.F.R. §§ 20.202, 20.204 (2004), and 
any other relevant regulations.  No 
response will be taken as indicating that 
there is no desire to withdraw the 
appeal.

3.  Obtain copies of all of the veteran's 
VA treatment records relating to his 
epitheloid angiosarcoma or his paresis of 
the left flank musculature since August 
2002.  Any records obtained should be 
associated with the other evidence in the 
claims file.

4.  Ask the veteran to provide the names 
and addresses of any private clinical 
sources and approximate dates of 
treatment or evaluation relating to his 
epitheloid angiosarcoma or his paresis of 
the left flank musculature since October 
2003.  Ask the veteran to sign and submit 
the appropriate consent forms to release 
the medical records of any private care 
provider he identifies.

5.  Then, review any additional evidence 
submitted and readjudicate the appellate 
issues, under all appropriate statutory 
and regulatory provisions and legal 
theories.  If additional examinations are 
needed to reach an informed conclusion, 
such examinations should be scheduled and 
carried out in accordance with applicable 
procedures.  When this development has 
been completed, and if any benefits 
sought are not granted, the case should 
be returned to the Board for further 
appellate consideration, after compliance 
with appropriate appellate procedures, 
including issuance of a supplemental SOC.

The veteran need take no further action until he is further 
informed.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.  The 
veteran has the right to submit additional evidence and 
argument on the claims the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



